Citation Nr: 1500614	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-30 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The appellant served on active duty for training from February 1993 to September 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 administrative decision issued by the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.  In May 2013, the Veteran appeared at a hearing held at the Denver, Colorado, RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The appellant served on a period of active duty for training (ACDUTRA) from February 1993 to September 1993 in the United States Army Reserve; thereafter, while he remained in the Army Reserve until 2000, the appellant had no additional periods of ACDUTRA or inactive duty for training (INACDUTRA).
 
2.  The appellant was not discharged or released from the Army Reserve before completing six years of service due to a service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws pertaining to eligibility for home loan benefit.  The VCAA is therefore inapplicable and need not be considered.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Nevertheless, in a letter dated in November 2011, the Veteran was requested to provide additional information in connection with his request for a certificate of eligibility for loan guaranty benefits.  He was asked to provide proof of active military service, or, if his service was in the Selected Reserves, he must provide evidence of at least six years of honorable service.  He was told that in order to be credited with a year of service, he must have earned at least one active duty or inactive duty point during each 12 month period.  Generally, the points were earned for attending drills, or participating in training.  Membership points were not counted as creditable service, since they were earned simply by being enrolled in the unit, even if he did not participate in drills or training.  He was informed of the type of documentation to submit, as well as where certain information might be located.  A letter dated in March 2012, essentially reiterated the information had been provided in November 2011.  

Eligibility for VA Home Loan Guaranty

A certificate of eligibility for home loan guaranty benefits is granted only to "veterans" who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  Basic entitlement for veterans with active duty service is generally addressed in 38 U.S.C.A. § 3702, as modified by certain minimum active duty requirements set forth in 38 U.S.C.A. § 5303A(b)(3(F).  However, in this case, the appellant did not have active duty service and, therefore, is not entitled on that basis.  In this regard, although the Veteran was furnished a DD Form 214, Certificate of Release or Discharge from Active Duty, which reflected "active duty" from February 1993 to September 1993, the specific information pertaining to the appellant typed in the form noted that he was in the U.S. Army Reserve; that the type of separation was "RELFRADT" and included the narrative reason for separation as "completion of period of initial ADT."  Also noted as a remark was that the data was subject to computer matching for verification purposes and eligibility determinations.  

Thus, the appellant had ACDUTRA from February 1993 to September 1993, and subsequently remained in the Army Reserve until 2000.  As pertinent to this case, the term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve.  38 U.S.C.A. § 3701(b)(5)(A).  Alternatively, if the claimant was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability, eligibility may also be established.  Id.  "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).  Membership in the Individual Ready Reserve does not constitute Selected Reserve service.  10 U.S.C.A. § 10144(a) ("Individual Ready Reserve consists of those members of the Ready Reserve who are not in the Selected Reserve or the inactive National Guard.").

In this case, the appellant's service records demonstrate that he entered the United States Army Reserve in June 1993 and completed his initial period of ACDUTRA in September 1993.  The Chronological Statement of Retirement Points provided by the Army Human Resource Command in April 2012 shows that the appellant did not have any subsequent periods of ACDUTRA or INACDUTRA through October 2000.  The only points credited after the initial period were membership points; he did not earn any more active duty or inactive duty points.  

The appellant does not dispute this assessment of his Army Reserve service.  Specifically, while he recognizes that he does not have the requisite years of service, he contends that he should be eligible for a VA loan because he would have served longer but for being placed in the Individual Ready Reserve (IRR).  He testified that due to a type of color blindness, he was only eligible for a limited military occupational specialty (MOS).  He was trained as an optical technician, and stated that his MOS was phased out.  He said that he was told that no additional money was going to be spent to retrain him for another MOS, and so he was assigned to the IRR.  He said that while in the IRR, he was never contacted with a new assignment.  He continued with physical and educational training on his own.  

The military personnel records neither confirm nor dispute his stated reasons for failing to fulfill the obligatory service requirements.  A copy of ORDERS dated in October 1993 notes that due to an address change, he was reassigned to the "USAR Control Group (Annual Training)" at the Army Reserve Personnel Center in St. Louis, Missouri, effective in October 1993.  It was noted that "this order is the authority for dropping from the strength accountability."  However, it is not necessary to further clarify the reasons for the Veteran's apparent assignment to the IRR, because the only exception to the requirement of six years of service in the Selected Reserve is that he be discharged because of a service-connected disability.  Here, the Veteran states that a type of color blindness precluded his assignment to another MOS, but he does not indicate that such had its onset in service.  Indeed, he testified at his Board hearing that he became an optical specialist because it was one of the limited number of MOS's available to him.  Moreover, none of the military records, including the DD Form 214, indicate colorblindness or service-connected disability as a reason for his discharge.

Thus, even though the appellant's discharge from the Army Reserve was honorable, the undisputed facts in this case demonstrate that the appellant served only 1 year of creditable reserve service, whereas the law requires 6 years for eligibility for VA home loan guaranty benefits.  

The appellant also contends that he discussed his service with a VA representative, who informed him that he was eligible for home loan guaranty benefits due to his length of service and points earned.  He testified that in reliance upon this information, he sold his house and attempted to purchase a new one, assuming he was eligible for VA home loan guaranty benefits.  

The Board is sympathetic to the appellant's arguments, but, unfortunately, the law does not permit the grant of home loan guaranty benefits in the circumstances described by the appellant.  Such benefits must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits). 

The appellant's arguments are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2009); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 -06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  Authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2002) is committed to the sole discretion of the Secretary, and that the Board is without jurisdiction to consider matters which are solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to VA home loan guaranty benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


